DETAILED ACTION
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: element 100-2.  See, for example, paragraph [0037] of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1 thru 19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Voraberger US 2018/0132354 A1.  Voraberger discloses (see, for example, Fig. 1, and 5) an integrated circuit package substrate comprising a conductive trace/conductive via 106, and dielectric material 104.  The conductive trace is being defined as the lowest portion of the hourglass shape (for example, the bottom 25% of the hourglass shape and significantly below D3) as shown in Fig. 5.  It has curved sides between a narrow first portion and a broad second portion.  The conductive via is defined as the rest of the hourglass shape (for example, the top 75% of the hourglass shape).  It has a flared shape wherein the first portion at a top face and the third portion at the bottom face  being wider than the second portion (i.e. for example, D3).  Also, the conductive via is directly over the conductive trace and the conductive via’s bottom surface does not traverse beyond the edges of the conductive trace; therefore, its centerpoint is inherently over the conductive trace and there is no alignment offset (i.e. alignment offset is 0).  In any case, even though Voraberger does not explicitly state an alignment offset between the conductive trace and the conductive via being less than 10 microns, it would have been obvious to one of ordinary skill in the art to have the alignment offset between the conductive trace and the conductive via being less than 10 microns in order to prevent the via from migrating, and therefore maintain the reliability of the conductive via.
Regarding claim 2, Voraberger does not disclose the conductive via having a maximum diameter between 5 microns and 10 microns; however, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have the conductive via have a maximum diameter between 5 microns and 10 microns in order to have an adequate width to prevent collapsing, and since it has been held that discovering an optimum value of a result effective value involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding claim 3, see, for example, Fig. 1 wherein Voraberger discloses a second conductive trace wherein multiple conductive traces are shown.  However, Voraberger does not disclose a ratio of an inter-trace spacing between the first conductive trace and the second conductive trace to a height of the conductive via being between 0.1: and 2:1.  It would have been obvious to one of ordinary skill in the art to have a ratio of an inter-trace spacing between the first conductive trace and the second conductive trace to a height of the conductive via being between 0.1: and 2:1 in order to provide adequate spacing between the traces while maximizing space and preventing interference, and since it has been held that discovering an optimum value of a result effective value involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding claims 4, 10, and 13, Voraberger does not disclose an alignment offset between the conductive trace and the conductive via being less than 1 micron; however, the centerpoint of the conductive via is over the conductive trace; and therefore, there is no alignment offset.  In any case, even though Voraberger does not explicitly state an alignment offset between the conductive trace and the conductive via being less than 1 micron; it would have been obvious to one of ordinary skill in the art to have the alignment offset between the conductive trace and the conductive via being less than 1 micron in order to prevent the via from migrating from the conductive trace, and therefore maintain the reliability of the conductive via.
Regarding claims 5, and 14, Voraberger does not disclose the dielectric material including an organic material; however, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have a dielectric material including an organic material in order to properly contain the conductive via, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claims 6, and 15, see, for example, paragraph [0068] wherein Voraberger discloses the use of copper; further, copper is widely used in art for its conductive properties and would have been obvious to one of ordinary skill in the art at the time of invention was made to use copper for its conductivity, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 7, see, for example, Fig. 5 wherein Voraberger discloses the conductive trace having a bell-shaped cross-section.
Regarding claim 8, see, for example, Fig. 6 wherein Voraberger discloses an integrated circuit package substrate comprising a conductive trace (i.e. element 128 and below), first portion 128, second portion 126, conductive via 108, wider portion 128, and narrower portion D3.  Also, see the rejection for claim 1 above.  
Regarding claim 9, Voraberger does not disclose the conductive trace having a maximum width greater than 5 microns; however, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have the conductive trace having a maximum width greater than 5 microns in order to have a substantial metallization to support the via, and since it has been held that discovering an optimum value of a result effective value involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding claim 11, see, for example, Fig. 12 wherein Voraberger discloses a die with a package substrate.  In Fig. 6, Voraberger discloses the conductive trace 106 having a bell-shaped cross-section with a first portion 128 at the top face of the conductive trace and a second portion 126 at a bottom face of the conductive trace, the first portion being narrower than the second portion.  Also see the rejection for claims 1, and 8 above.
Regarding claim 12, see, for example, Fig. 6 wherein Voraberger discloses the conductive trace having a bell-shaped cross-section and the conductive via 108 has a flared shape with a third portion D2 at a top face of the conductive via, a fourth portion D3 at a center of the conductive via and a fifth portion 128 at a bottom face of the conductive via, the third portion and the fifth portion being wider than the fourth portion.  
Regarding claim 16, see, for example, paragraph [0045-0047] wherein Voraberger discloses a circuit board.
Regarding claims 17-19, Voraberger does not expressly disclose a display, an input device, and a handheld computing device; however, it would have been obvious to one of ordinary skill in the art to have a display, an input device, and a handheld computing device in order to use the package substrate in more robust devices according to the preferences of the user.

Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Eugene Lee
September 23, 2022
/EUGENE LEE/Primary Examiner, Art Unit 2815